Appellant was convicted of giving liquor to a minor, in a local option territory, and his punishment assessed at a fine of $25.
The undisputed testimony shows that the local option law was in force in Hall County at the time of the gift. Appellant insists that the law prohibiting the sale of intoxicants to minors had been suspended in *Page 605 
said county by reason of the adoption of the local option law. This contention seems to be supported by Atkinson v. State, 9 Texas Ct. Rep., 756, so far as the sale of intoxicants to minors is concerned. But we take it that the law prohibiting the giving of intoxicants to minors has not been suspended; nor is it inconsistent with the local option law. This court has held that it is unconstitutional for the Legislature to authorize the inhibition of the gift of intoxicants in a local option territory. But clearly it is not unconstitutional for the Legislature under its police power to pass a statute inhibiting the gift of intoxicants to a minor. The provisions of the statute in reference to giving intoxicants to minors was intended to protect the youth of the country against demoralization incident to the drinking of whisky, and is clearly a legitimate exercise of the police power. The evidence in this case shows a mere gift of the liquor to the minor, and that it was knowingly done. The judgment is affirmed.
Affirmed.